          Case
           Case1:19-cv-05421-PGG
                1:19-cv-05421-PGG Document
                                   Document36-1
                                            38 Filed
                                                Filed08/07/20
                                                      08/03/20 Page
                                                                Page11ofof99




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  CALIESTA VERNON


                             Plaintiff(s),                   STIPULATED
                                                      CONFIDENTIALITYAGREEMENT
               - against -                              AND PROTECTIVE ORDER

JORDACHE ENTERPRISES INC., KATY ZILINSKI,                      19 Civ. 5421(PGG)
 individually, and HAYLEY NERENBERG, individually,

                             Defendant(s).


PAUL G. GARDEPHE, U.S.D.J.:

                 WHEREAS, all the parties to this action (collectively the “Parties” and

individually a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

                 WHEREAS, the Parties, through counsel, agree to the following terms; and

                 WHEREAS, this Court finds good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action,

                 IT IS HEREBY ORDERED that any person subject to this Order – including

without limitation the Parties to this action (including their respective corporate parents,

successors, and assigns), their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order — will adhere to the following terms, upon pain of contempt:

                 1.      With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as
        Case
         Case1:19-cv-05421-PGG
              1:19-cv-05421-PGG Document
                                 Document36-1
                                          38 Filed
                                              Filed08/07/20
                                                    08/03/20 Page
                                                              Page22ofof99




“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as this Order expressly permits:

               2.       The Party or person producing or disclosing Discovery Material

(“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

               (a)      previously non-disclosed financial information (including without

                        limitation profitability reports or estimates, percentage fees, design fees,

                        royalty rates, minimum guarantee payments, sales reports, and sale

                        margins);

               (b)      previously non-disclosed material relating to ownership or control of any

                        non-public company;

               (c)      previously non-disclosed business plans, product-development

                        information, or marketing plans;

               (d)      any information of a personal or intimate nature regarding any individual;

                        or

               (e)      any other category of information this Court subsequently affords

                        confidential status.

               3.       With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted.




                                                  2
        Case
         Case1:19-cv-05421-PGG
              1:19-cv-05421-PGG Document
                                 Document36-1
                                          38 Filed
                                              Filed08/07/20
                                                    08/03/20 Page
                                                              Page33ofof99




               4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the

entire deposition transcript as if it had been designated Confidential.

               5.      If at any time before the trial of this action a Producing Party realizes that

it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to this

Order will treat such designated portion(s) of the Discovery Material as Confidential.

               6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.

               7.      Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:




                                                  3
Case
 Case1:19-cv-05421-PGG
      1:19-cv-05421-PGG Document
                         Document36-1
                                  38 Filed
                                      Filed08/07/20
                                            08/03/20 Page
                                                      Page44ofof99




     (a)   the Parties to this action, their insurers, and counsel to their insurers;

     (b)   counsel retained specifically for this action, including any paralegal,

           clerical, or other assistant that such outside counsel employs and assigns to

           this matter;

     (c)   outside vendors or service providers (such as copy-service providers and

           document-management consultants) that counsel hire and assign to this

           matter;

     (d)   any mediator or arbitrator that the Parties engage in this matter or that this

           Court appoints, provided such person has first executed a Non-Disclosure

           Agreement in the form annexed as an Exhibit hereto;

     (e)   as to any document, its author, its addressee, and any other person

           indicated on the face of the document as having received a copy;

     (f)   any witness who counsel for a Party in good faith believes may be called

           to testify at trial or deposition in this action, provided such person has first

           executed a Non-Disclosure Agreement in the form annexed as an Exhibit

           hereto;

     (g)   any person a Party retains to serve as an expert witness or otherwise

           provide specialized advice to counsel in connection with this action,

           provided such person has first executed a Non-Disclosure Agreement in

           the form annexed as an Exhibit hereto;

     (h)   stenographers engaged to transcribe depositions the Parties conduct in this

           action; and




                                      4
        Case
         Case1:19-cv-05421-PGG
              1:19-cv-05421-PGG Document
                                 Document36-1
                                          38 Filed
                                              Filed08/07/20
                                                    08/03/20 Page
                                                              Page55ofof99




               (i)     this Court, including any appellate court, its support personnel, and court

                       reporters.

               8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               9.      In accordance with paragraph 2 of this Court’s Individual Practices, any

party filing documents under seal must simultaneously file with the Court a letter brief and

supporting declaration justifying – on a particularized basis – the continued sealing of such

documents. The parties should be aware that the Court will unseal documents if it is unable to

make “specific, on the record findings . . . demonstrating that closure is essential to preserve

higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

               10.     The Court also retains discretion whether to afford confidential treatment

to any Discovery Material designated as Confidential and submitted to the Court in connection

with any motion, application, or proceeding that may result in an order and/or decision by the

Court. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

afford confidential treatment to any Discovery Material introduced in evidence at trial, even if

such material has previously been sealed or designated as Confidential.




                                                  5
        Case
         Case1:19-cv-05421-PGG
              1:19-cv-05421-PGG Document
                                 Document36-1
                                          38 Filed
                                              Filed08/07/20
                                                    08/03/20 Page
                                                              Page66ofof99




               11.      In filing Confidential Discovery Material with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.

               12.      Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance

with paragraph 4(E) of this Court’s Individual Practices.

               13.      Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court in accordance with paragraph 4(E) of this Court’s

Individual Practices.

               14.      Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party with

respect to its own documents or information produced in this action.




                                                  6
        Case
         Case1:19-cv-05421-PGG
              1:19-cv-05421-PGG Document
                                 Document36-1
                                          38 Filed
                                              Filed08/07/20
                                                    08/03/20 Page
                                                              Page77ofof99




               15.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.

               16.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               17.     Within 60 days of the final disposition of this action – including all

appeals – all recipients of Confidential Discovery Material must either return it – including all

copies thereof – to the Producing Party, or, upon permission of the Producing Party, destroy such

material – including all copies thereof. In either event, by the 60-day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Producing Party

that affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms

of reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.




                                                  7
        Case
         Case1:19-cv-05421-PGG
              1:19-cv-05421-PGG Document
                                 Document36-1
                                          38 Filed
                                              Filed08/07/20
                                                    08/03/20 Page
                                                              Page88ofof99




               18.    This Order will survive the termination of the litigation and will continue

to be binding upon all persons to whom Confidential Discovery Material is produced or

disclosed.

               19.    This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.



               SO STIPULATED AND AGREED.



               ______________________________                ______________________________

               Dated: 8/2/20                                 Dated:   8/3/2020


Dated: New York, New York


                                             SO ORDERED.


                                             _______________________________
                                             Paul G. Gardephe
                                             United States District Judge
                                             August 7, 2020




                                                8
        Case
         Case1:19-cv-05421-PGG
              1:19-cv-05421-PGG Document
                                 Document36-1
                                          38 Filed
                                              Filed08/07/20
                                                    08/03/20 Page
                                                              Page99ofof99




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
         CALIESTA VERNON


                           Plaintiff(s),                        NON-DISCLOSURE
                                                                  AGREEMENT
             - against -                                                   5421
                                                                19
                                                                ___ Civ. ______ (PGG)
  JORDACHE ENTERPRISES, INC., KATY ZILINSKI,
  individually, and HAYLEY NERENBERG, individually,

                           Defendant(s).


               I, _______________________________, acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and that

at the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.


                                                       ______________________________

                                                       Dated:
